Exhibit 10.5
Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Stock Non-Statutory Stock Option Award Agreement
Wright Express Corporation
Memorandum

     
TO:
  [Name of Grantee] (the “Grantee”)
 
   
FROM:
  Robert C. Cornett, SVP, Human Resources
 
   
SUBJECT:
  2010 Growth Grant —Nonstatutory Stock Option Agreement
 
   
DATE:
  March 3, 2010

You have been granted, pursuant to the Company’s 2010 Growth Grant — Long Term
Incentive Program document attached as Exhibit B (“LTIP”), a nonstatutory stock
option (the “Option”) under the terms of the Wright Express Corporation 2005
Equity and Incentive Plan (the “Plan”). Attached to this Memorandum is an
Agreement which, along with the Plan, governs your Option. You will be receiving
separately a copy of the Prospectus for the Plan. The Prospectus contains
important information regarding the Plan, including information regarding
restrictions on your rights with respect to the Option granted to you. You
should read the Prospectus carefully.
The Option does not give you rights as a shareholder of the Company unless and
until you exercise the Option, and you may not transfer or assign any rights in
your Option. Please note that when you exercise your Option, the Company is
required to withhold federal and state income taxes, as well as employment
taxes, and we will require you to make arrangements to satisfy that withholding
obligation prior to our issuance of any shares to you.
Finally, by accepting this Option you are agreeing to abide by the terms of the
Plan, LTIP and the attached Agreement. To accept this Option, you must agree to
the terms set forth in this Agreement by signing and dating the Memorandum and
returning it to Tabitha Hilton in the Human Resources Office in South Portland,
Maine by April 15, 2010.

         
 
  Date of Grant:   March 3, 2010
 
       
 
  Number of Options:   [Number of Options]
 
       
 
  Exercise Price:   [Exercise Price]
 
       
 
  Vesting Period:   3 years (1/3 per year)
 
       
 
  Expiration Date:   8 years

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Stock Non-Statutory Stock Option Award Agreement
USE THE SPACE BELOW TO ACCEPT THIS 2010 GROWTH GRANT:
I have read and agree to the terms set forth in the 2010 Growth Grant Agreement.
I accept this Option described in this Memorandum:

             
 
       
 
  Signature of Grantee   Date    

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Stock Non-Statutory Stock Option Award Agreement
WRIGHT EXPRESS CORPORATION
LONG TERM INCENTIVE PROGRAM
2010 GROWTH GRANT
NONSTATUTORY STOCK OPTION AGREEMENT
     THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”), dated as of
March 3, 2010, is entered into by and between WRIGHT EXPRESS CORPORATION, a
Delaware corporation (the “Company”), and the Grantee named on the attached
Memorandum, dated March 3, 2010, (the “Memorandum”) pursuant to the terms and
conditions of the Wright Express Corporation 2005 Equity and Incentive Plan (the
“Plan”) and the Wright Express Corporation 2010 Growth Grant — Long-Term
Incentive Program (“LTIP”) established thereunder.
     WHEREAS, the Company has the authority under and pursuant to the Plan to
grant awards to eligible employees of the Company and its subsidiaries; and
     WHEREAS, the Company desires to grant a nonstatutory stock option (the
“Option”) to the Grantee subject to the terms and conditions of the Plan, LTIP
and this Agreement.
     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:
     1. The Plan. The Option granted to the Grantee hereunder is made pursuant
to the Plan. A copy of the prospectus for the Plan has been provided to you and
the applicable terms of such Plan are hereby incorporated herein by reference.
Terms used in this Agreement which are not defined in this Agreement shall have
the meanings used or defined in the Plan.
     2. Award. Concurrently with the execution of this Agreement, and subject to
the terms and conditions set forth in the Plan and this Agreement, the Company
hereby awards to Grantee an Option to acquire the number of shares of Company
common stock, par value $.01 per share (the “Common Stock”), indicated in the
Memorandum at the exercise price per share of Common Stock (the “Exercise
Price”) indicated in the Memorandum. Unless earlier terminated, this Option
shall expire at 5:00 p.m., Eastern time, on March 2, 2018 (the “Final Exercise
Date”).
     3. Vesting of Option.
     (a) Subject to Paragraphs 3(b) and (c), this Option will become exercisable
(“vest”) as to one-third of the original number of shares of Common Stock
subject to the Option on the first three anniversaries of the Grant Date. The
right of exercise shall be cumulative so that to the extent the Option is not
exercised in any period to the maximum extent permissible it shall continue to
be exercisable, in whole or in part, with respect to all shares of Common Stock
subject thereto for which it is vested until the earlier of the Final Exercise
Date or the termination of this option under Section 4 hereof or the Plan.

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Stock Non-Statutory Stock Option Award Agreement
     (b) Notwithstanding Paragraph 3(a), upon the Grantee’s death, the Option
shall become immediately and fully vested, subject to any terms and conditions
set forth in the Plan or imposed by the Compensation Committee of the Board of
Directors (the “Committee”).
     (c) Notwithstanding Paragraph 3(a), upon a “Change in Control” of the
Company, if the surviving entity does not agree to assume the obligations set
forth in the Agreement, then the Option shall become immediately and fully
vested, subject to any terms and conditions set forth in the Plan or imposed by
the Committee. “Change in Control” shall have the meaning set forth in the Plan.
     4. Exercise of Option; Holding Requirement.
     (a) Form of Exercise. Each election to exercise this Option shall be in
writing, signed by the Grantee, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Grantee may purchase less than the number of shares of
Common Stock covered hereby, provided that no partial exercise of this Option
may be for any fractional share.
     (b) Continuous Relationship with Company Required. Except as otherwise
provided in this Section 4, this Option may not be exercised unless the Grantee,
at the time he or she exercises this Option, is, and has been at all times since
the Grant Date, an employee or officer of, a Director of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Grantee”).
     (c) Termination of Relationship with the Company. If the Grantee ceases to
be an Eligible Grantee for any reason, then, except as provided in paragraphs
(d), (e) and (g) below, the right to exercise this Option shall terminate three
months after such cessation (but in no event after the Final Exercise Date),
provided that this Option shall be exercisable only to the extent that the
Grantee was entitled to exercise this Option on the date of such cessation, and
provided further that the Committee may, in its sole and absolute discretion
agree to accelerate the vesting of the Option, upon termination of employment or
otherwise, for any reason or no reason, but shall have no obligation to do so.
Notwithstanding the foregoing, if the Grantee, prior to the Final Exercise Date,
violates the non-competition or confidentiality provisions of any employment
contract, confidentiality and nondisclosure agreement or other agreement between
the Grantee and the Company, the right to exercise this Option shall terminate
immediately upon such violation.
     (d) Exercise upon Death or Disability. If the Grantee dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or he is an Eligible Grantee and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this Option shall be exercisable, within the period of one year following the
date of death or disability of the Grantee, by the Grantee (or in the case of
death by an authorized transferee), provided that this Option shall be
exercisable only to the extent that

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Stock Non-Statutory Stock Option Award Agreement
this Option was exercisable by the Grantee on the date of his or her death or
disability (after taking into account the vesting provisions of Section 3
hereof), and further provided that this Option shall not be exercisable after
the Final Exercise Date.
     (e) Termination for Cause. If, prior to the Final Exercise Date, the
Grantee’s employment is terminated by the Company for Cause (as defined below),
the right to exercise this Option shall terminate immediately upon notification
by the Company of termination of employment. If, prior to the Final Exercise
Date, the Grantee is given notice by the Company of the termination of his or
her employment by the Company for Cause, and the effective date of such
employment termination is subsequent to the date of delivery of such notice, the
right to exercise this option shall be suspended from the time of the delivery
of such notice until the earlier of (i) such time as it is determined or
otherwise agreed that the Grantee’s employment shall not be terminated for Cause
as provided in such notice or (ii) the effective date of such termination of
employment (in which case the right to exercise this option shall, pursuant to
the preceding sentence, terminate upon the effective date of such termination of
employment). If the Grantee is party to an employment or severance agreement
with the Company that contains a definition of “cause” for termination of
employment, “Cause” shall have the meaning ascribed to such term in such
agreement. Otherwise, “Cause” shall mean willful misconduct by the Grantee or
willful failure by the Grantee to perform his or her responsibilities to the
Company (including, without limitation, breach by the Grantee of any provision
of any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Grantee and the Company), as determined by the
Company, which determination shall be conclusive. The Grantee’s employment shall
be considered to have been terminated for Cause if the Company determines,
within 30 days after the Grantee’s resignation, that termination for Cause was
warranted.
     (f) Date of Termination; Loss of Rights. For purposes of the Plan and the
Option, a termination of employment shall be deemed to have occurred on the date
upon which the Grantee ceases to perform active employment duties for the
Company following the provision of any notification of termination or
resignation from employment, and without regard to any period of notice of
termination of employment (whether expressed or implied) or any period of
severance or salary continuation. Notwithstanding any other provision of the
Plan or this Agreement or any other agreement (written or oral) to the contrary,
the Grantee shall not be entitled (and by accepting the Option, thereby
irrevocably waives any such entitlement) to any payment or other benefit to
compensate the Grantee for the loss of any rights under the Plan as a result of
the termination or expiration of the Option in connection with any termination
of employment. No amounts earned pursuant to the Plan or any Award shall be
deemed to be eligible compensation in respect of any other plan of the Company
or any of its subsidiaries.
     (g) Holding Requirement. Notwithstanding anything herein to the contrary,
the Grantee acknowledges that, as a condition to the exercise of the Option, he
agrees and covenants not sell any shares of Common Stock acquired on exercise of
the Option until the date that is at least two years after the applicable
vesting date for the portion of the Option so exercised, except that he shall be
permitted to sell, on the date of exercise, a number of shares of Common Stock

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Stock Non-Statutory Stock Option Award Agreement
sufficient to pay the Exercise Price for the portion of the Option being
exercised and the applicable tax withholding required with respect to such
exercise. If the Grantee ceases to be an Eligible Grantee for any reason except
as provided in paragraphs (d) and (e) above and has not held the position of the
Option for two years after the applicable vesting date for the same portion of
the Option, the right to exercise the portion of the Option shall not terminate
until three months after the Holding Requirement has been satisfied.
     5. No Assignment. Except as expressly permitted under the Plan, this
Agreement may not be assigned by the Grantee by operation of law or otherwise.
     6. No Rights to Continued Employment. Neither this Agreement nor the Option
shall be construed as giving the Grantee any right to continue in the employ of
the Company or any of its subsidiaries, or shall interfere in any way with the
right of the Company to terminate such employment.
     7. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without effect to the conflicts of laws principles
thereof.
     8. Tax Obligations. As a condition to the granting of the Option, the
Grantee acknowledges and agrees that he/she is responsible for the payment of
income and employment taxes (and any other taxes required to be withheld), if
any, payable in connection with the exercise of the Option. Accordingly, the
Grantee agrees to remit to the Company or any applicable subsidiary an amount
sufficient to pay such taxes. Such payment shall be made to the Company or the
applicable subsidiary of the Company in a form that is reasonably acceptable to
the Company, as the Company may determine in its sole discretion.
     9. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in the Grantee’s employment records (or such other
address as the Grantee may designate in writing to the Company), or to the
Company, 97 Darling Avenue, South Portland, ME 04106, Attention: General
Counsel, or such other address as the Company may designate in writing to the
Grantee.
     10. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     11. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
     12. Authority. The Committee has complete authority and discretion to
determine awards under the Plan, and to interpret and construe the terms of the
Plan and this Agreement.

 



--------------------------------------------------------------------------------



 



Form of Wright Express Corporation Long Term Incentive Program 2010 Growth Grant
Stock Non-Statutory Stock Option Award Agreement
The determination of the Committee as to any matter relating to the
interpretation or construction of the Plan or this Agreement shall be final,
binding and conclusive on all parties.
     13. Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock of the
Company underlying or relating to the Option until the issuance of a stock
certificate to the Grantee in respect of such Option following exercise.
     IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

            WRIGHT EXPRESS CORPORATION
      (-s- Robert C. Cornett) [b80637b8063702.gif]       By:  Robert C. Cornett
    Its: SVP, Human Resources     

 